Exhibit 10.1

ROCKY BRANDS, INC.

Executive Deferred Compensation Plan

﻿

Section 1

Overview

﻿

1.1. Establishment of the Plan.  Rocky Brands, Inc. (the “Company”) hereby
adopts and establishes the Rocky Brands, Inc. Executive Deferred Compensation
Plan, effective January 1, 2019 (the “Plan”).   

﻿

1.2. Purpose.  The primary purpose of the Plan is to attract and retain a
talented select group of management or highly compensated employees who
contribute significantly to the future business success of the Company by
providing the ability to defer base salary and bonus amounts and to provide
additional retirement income upon satisfaction of service-based vesting
requirements. 

﻿

1.3. Unfunded Top-Hat Plan.  The Company intends that the Plan be unfunded for
purposes of the Code and Title I of ERISA and that it constitute a top‑hat plan
described in Section 201(2), 301(a)(3), and 401(a)(1) of ERISA. 

﻿

Section 2

Definitions

2.1 Administrator.  “Administrator” means the person, group or entity selected
by the Company to administer the Plan.  Unless the Company appoints another
person, group or entity, the Administrator shall be the Committee.

﻿

2.2 Affiliates.  “Affiliate” or “Affiliates” shall mean a group of entities
including the Company which constitutes a controlled group of corporations (as
defined in Code Section 414(b)), a group of trades or businesses (whether or not
incorporated) under common control (as the defined Code Section 414(c)), and
members of an affiliated service group (within the meaning of Code Section
414(m)).

﻿

2.3 Annual Base Salary.  “Annual Base Salary” means the regular rate of
compensation to be paid to the Eligible Employee for services rendered during
the Plan Year excluding severance or termination payments, commissions, Bonuses,
stock options, stock grants, long-term incentive plan awards and payments,
payments for consulting services and such other extraordinary payments as the
Administrator may determine.  Notwithstanding anything to the contrary, Annual
Base Salary shall include amounts deferred on a pre-tax basis under this Plan,
any tax-qualified retirement plan, any Code Section 125 plan, and any other
nonqualified deferred compensation plan of the Employer.

﻿

2.4 Annual Deferral Amount.  “Annual Deferral Amount” means the amount of a
Participant’s Annual Base Salary and Bonus that the Participant irrevocably
elected to defer for a Plan Year under his or her Plan Elections.

﻿



--------------------------------------------------------------------------------

 

2.5 Beneficiary.  “Beneficiary” means the individual or individuals designated
by a Participant to receive the balance of the Participant’s Participant
Deferral Account and Company Contribution Account in the event of the
Participant’s death before the payment of such amounts to the Participant.  To
be effective, any Beneficiary designation shall be filed in such manner as
prescribed by the Administrator.  A Participant may revoke an existing
Beneficiary designation by filing another Beneficiary designation in such manner
as prescribed by the Administrator.  The latest beneficiary designation received
by the Administrator shall be controlling.  If no Beneficiary is named by a
Participant or if the Participant survives all of his or her named
Beneficiaries, the Participant Deferral Account and Company Contribution Account
shall be paid to the Participant’s estate.

﻿

2.6 Bonus.  “Bonus” means (i) one or more of an Eligible Employee’s bonus or
bonuses earned for services performed during the applicable Plan Year under the
Employer’s annual bonus or incentive-compensation plans designated by the
Administrator and further specified in a Plan Election and (ii) any signing
bonus that is not yet earned, as further specified in a Plan Election.

﻿

2.7 Code.  “Code” means the Internal Revenue Code of 1986, as amended.

﻿

2.8 Committee.  “Committee” means the Compensation Committee of the Board of
Directors of the Company.

﻿

2.9 Company.  “Company” means Rocky Brands, Inc.

﻿

2.10 Company Contribution Account.  “Company Contribution Account” means the
bookkeeping account established in the name of the Participant to hold all
amounts deferred pursuant to Grants made by the Employer.

﻿

2.11 Default Date.  “Default Date” means the later of the Participant’s
Separation from Service or the date the Participant attains age 60.

﻿

2.12 Disability.  “Disability” means (i) any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, which results in the
Participant receiving income replacement benefits for a period of not less than
3 months under the Company’s long-term disability plan, or (ii) a determination
by the Social Security Board that the Participant is totally disabled. 

﻿

2.13 Early Retirement.  “Early Retirement” means Separation from Service after
the Employee has reached both the age of 60 and has completed 10 years of
service with the Employer.

﻿

2.14 Eligible Employee.  “Eligible Employee” means a key management or highly
compensated employee of an Employer who is identified as eligible to participate
in the Plan by the Committee.

﻿

2.15 Employer.    “Employer” means the Company and any parent, subsidiary, or
other Affiliate designated by the Plan Administrator to participate in this
Plan, as provided under Section 9.7.





-  2-  

--------------------------------------------------------------------------------

 

﻿

2.16 ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and any guidance promulgated thereunder.

﻿

2.17 Grant.  “Grant” means an award of deferred compensation credited to the
Participant’s Company Contribution Account at such times, in such amounts, and
under such terms as determined in the Committee’s discretion; provided, however,
that for a Participant who was employed on the last day of a Plan Year, in no
event may a Grant for that Plan Year be less than 3% of the Participant’s Annual
Base Salary for the Plan Year.

﻿

2.18 Grant Date.  “Grant Date” means the date that amounts are deemed to be
credited to the Company Contribution Account.

﻿

2.19 Investment Options.  “Investment Options” means a list of hypothetical
investments provided by the Administrator in which earnings and losses will be
credited to a Participant’s Participant Deferral Account and Company
Contribution Account.

﻿

2.20 Normal Retirement.  “Normal Retirement” means Separation from Service after
the Participant reaches age 65.

﻿

2.21 Participant.  “Participant” means any current or former Eligible Employee
who has a Participant Deferral Account or Company Contribution Account, or both,
under the Plan.

﻿

2.22 Participant Deferral Account.  “Participant Deferral Account” means the
bookkeeping account established in the name of the Participant equal to the sum
of the Participant’s Annual Deferral Amounts.

﻿

2.23 Performance-Based Compensation.  “Performance-Based Compensation” means
compensation the entitlement to or amount of which is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months, as
determined by the Administrator in accordance with Treasury Regulation Section
1.409A-1(e) and any successor guidance.

﻿

2.24 Plan.  “Plan” means the Rocky Brands, Inc.’s Deferred Compensation Plan, as
amended from time to time.

﻿

2.25 Plan Elections.  “Plan Elections” means a Participant’s elections as to (i)
the amount of Annual Base Salary and Bonus Amounts to be deferred for a Plan
Year, (ii) the time and form of payment of the Participant’s Annual Deferral
Amounts credited to the Participant’s Participant Deferral Account and (if
applicable) the Grants credited to the Participant’s Company Contribution
Accounts, (iii) the Investment Options, and (iv) Participant’s Beneficiary
designation.

﻿

2.26 Plan Year.  “Plan Year” means the calendar year.

﻿



-  3-  

--------------------------------------------------------------------------------

 

2.27 Related Group.  “Related Group” means the Company and all Affiliates of the
Company.

﻿

2.28 Separation from Service.  “Separation from Service” means termination of
services by a Participant with the Related Group, consistent with Treasury
Regulation Section 1.409A-1(h) and any related guidance under Code Section 409A.

﻿

2.29 Specified Employee.  “Specified Employee” means any Participant who is
determined to be a “key employee” as defined under Code Section 416(i), without
regard to paragraph (5) thereof, for the applicable period, as determined by the
Administrator in accordance with Treas. Reg. Section 1.409A-1(i) and any
successor guidance.  In determining whether a Participant is Specified Employee,
the following provisions shall apply:

﻿

(a)The Administrator’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i), without regard to
paragraph (5) thereof, shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”).  In applying the
applicable provisions of Code Section 416(i) to such individuals, “compensation”
shall be determined in accordance with Treas. Reg. Section 1.415(c)-2(d)(3); and

﻿

(b)Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date and ends March 31st of the following year.

﻿

2.30 Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a) without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B))
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

﻿

Section 3

Participation and Plan Elections

﻿

3.1 Participation.  The Committee shall select those Eligible Employees who may
participate in the Plan.  An Eligible Employee shall become a Participant in the
Plan by completing a Plan Election or by receiving a Grant.

﻿

3.2 Plan Elections.  Plan Elections shall specify (1) separate elections
relating to the amount of Annual Base Salary and Bonus Amounts that will
comprise the Participant’s Annual Deferral Amount for the Plan Year, (2) the
time and form of payment of that Plan Year’s Annual Deferral Amount and Grant
(unless the terms of the Grant otherwise provide a time and form of payment),
(3) the Investment Funds that the Participant desires to be used to credit
earnings (or losses) to his or her Participant Deferral Account and Company
Contribution Account, and (4) the



-  4-  

--------------------------------------------------------------------------------

 

designation of the Participant’s Beneficiary.  Payment Elections relating to
Annual Deferral amounts and the time and form of payment of such Annual Deferral
Amounts and any Grants for a Plan Year are effective only for that Plan
Year.  In any subsequent Plan Election, the Participant may specify (i) a
different amount of Annual Base Salary or Bonus to be deferred (or no amount at
all), (ii) a different timing of payment for that Plan Year’s Annual Deferral
Amount and Grant (unless the terms of the Grant otherwise provide a time and
form of payment), or (iii) both.

﻿

3.3 Timing of Executing Plan Elections and Other Requirements.

﻿

A.Generally.  Participants generally must execute Plan Elections no later than
the last day of the calendar year preceding the Plan Year in which the services
related to the Participant’s Annual Base Salary, Bonus, and Grants are
performed.  The Administrator, in its discretion, may modify the rules set forth
above as permitted by Code Section 409A and any guidance issued
thereunder.  Subsequent changes, however, may be made in compliance with Code
Section 409A.  Any Plan Election for a Plan Year made in accordance with this
paragraph shall be irrevocable as of December 31 of the preceding Plan Year in
which such compensation will be earned, except as otherwise provided in
paragraphs (B) and (C) below.

﻿

B.Newly Eligible Employees.  Notwithstanding anything in paragraph (A) above, if
an Eligible Employee becomes a Participant on or after the beginning of a Plan
Year, as determined in accordance with Treasury Regulation Section
1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treasury
Regulation Section 1.409A-1(c)(2), the Participant may be permitted to execute a
Plan Election no later than 30 days after the Participant first becomes eligible
to participate in the Plan.

﻿

Such Plan Election may apply only to compensation earned with respect to
services performed after the Plan Election  is executed.  If a Plan Election
made in accordance with this Section 3.3(B) relates to compensation earned based
upon a specified performance period, the amount eligible for deferral shall be
equal to (i) the total amount of compensation for the performance period,
multiplied by (ii) a fraction, the numerator of which is the number of days
remaining in the service period after the Participant’s Plan Election is
executed, and the denominator of which is the total number of days in the
performance period.

﻿

C.Performance-Based Compensation.  Subject to the limitations described below,
the Administrator may determine that an irrevocable election to defer Bonus for
an amount that qualifies as Performance-Based Compensation may be made by
submitting a Plan Election on or before the deadline established by the
Administrator, which in no event shall be later than 6 months before the end of
the performance period.  In order for a Participant to be eligible to make a
Plan Election for Performance-Based Compensation in accordance with the deadline
established pursuant to this Section 3.3(C), (i) the performance criteria must
relate to a performance period of at least 12 consecutive months, and (2) the
Participant must have performed services continuously from the later of (i) the
beginning of the



-  5-  

--------------------------------------------------------------------------------

 

performance period for such compensation, or (ii) the date upon which the
performance criteria for such compensation are established, through the date
upon which the Participant makes the Plan Election for such compensation.  In no
event shall a Plan Election submitted under this Section 3.3(C) be permitted to
apply to any amount of Performance-Based Compensation that has become readily
ascertainable.

﻿

3.4 Change of Status.  Participation in one Plan Year does not guarantee
participation in any future Plan Year.  If a Participant no longer meets the
eligibility requirements of the Plan during a Plan Year, the Participant’s most
recent Plan Election will remain in effect for the remainder of the Plan Year
and shall not terminate any earlier unless such termination of the Plan Election
is required for the Plan to continue to be maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of ERISA Section 201(2), 301(a), and
401(a)(1).

﻿

3.5 Grants.  The Employer may award a Participant a Grant by crediting the
amount of the Grant in the Participant’s Company Contribution Account.  The
Participant’s Company Contribution Account shall be deemed to be credited in the
amounts specified in the Grant effective as of the Grant Date as determined by
the Administrator.  Notwithstanding anything in this Plan to the contrary, a
Participant who is actively employed on the last day of a Plan Year shall
receive a Grant that is no less than 3% of the Participant’s Annual Base Salary
and Bonus earned for services performed during that Plan Year.

﻿

3.6 Investment Options.  A Participant may elect the Investment Options that
shall apply to the balance in both the Participant’s Participant Deferral
Account and Company Contribution Account.  Such account balances will be deemed
invested in the Investment Options elected by the Participant.  The Employer
shall credit earnings and losses to the Participant’s Participant Deferral
Account and Company Contribution Account based on the results that would have
been achieved had the amounts in the Participant Deferral Account and Company
Contribution Account been invested in the Investment Options selected by the
Participant as soon as practicable after crediting as determined by the
Administrator.  If a Participant fails to elect Investment Options the
Participant’s Participant Deferral Account and Company Contribution Account
shall be credited with a rate of interest determined by the Administrator.
 Notwithstanding any other provision of this Plan to the contrary, a
Participant’s election of any such Investment Option, the allocation of his or
her Participant Deferral Account or Company Contribution Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Participant Deferral Account or Company Contribution Account
shall not be considered or construed in any manner as an actual investment of
his or her Participant Deferral Account or Company Contribution Account in any
such Investment Option.  In the event that amounts are invested in any or all of
the investments on which the Investment Options are based, no Participant shall
have any rights in or to such investments themselves.

﻿

﻿

﻿

﻿

﻿





-  6-  

--------------------------------------------------------------------------------

 

Section 4

Accounts

﻿

4.1 Participant Deferral Accounts.  All Annual Deferral Amounts deferred
pursuant to a Participant’s Plan Elections shall be credited to the
Participant’s Participant Deferral Account.  Each Participant Deferral Account
shall be maintained on the books of the Company until full payment of the
balance thereof has been made to the Participant (or the Participant’s
Beneficiary if the Participant is deceased) in accordance with the terms of this
Plan.  No funds shall be set aside or earmarked for any Participant Deferral
Account, which shall be purely a bookkeeping device.

﻿

4.2 Company Contribution Accounts.  All Employer contributions deferred pursuant
to Grants shall be credited to the Participant’s Company Contribution Account. 
Each Company Contribution Account shall be maintained on the books of the
Company until full payment of the balance thereof has been made to the
Participant (or the Participant’s Beneficiary if the Participant is deceased) in
accordance with the terms of this Plan.  No funds shall be set aside or
earmarked for any Company Contribution Account, which shall be purely a
bookkeeping device.

﻿

4.3 Tax Withholding.  For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant, the Participant’s Employer shall withhold
from that portion of the Participant’s Annual Base Salary or Bonus that is not
being deferred, in a manner determined by the Employer, the Participant’s share
of FICA and other applicable taxes on such Annual Deferral Amount.  If
necessary, the Administrator may reduce the Annual Deferral Amount in order to
comply with applicable tax withholding requirements. 

﻿

Section 5

Vesting

﻿

5.1. Participant Deferral Accounts.  Participants shall be fully vested at all
times in the balance in their Participant Deferral Accounts.

﻿

5.2. Company Contribution Account.  Participants shall vest in the balance of
their Company Contribution Accounts in accordance with a vesting schedule
determined by the Committee and specified in the terms of each particular Grant.
 If the terms of a Grant do not provide for a vesting schedule, the Grant for
that Plan Year shall vest in accordance with the following schedule:





-  7-  

--------------------------------------------------------------------------------

 



﻿

Anniversary of the Grant Date

Percentage of Grant That Has Become Vested

1st

0%

2nd

0%

3rd

20%

4th

40%

5th

60%

6th

80%

7th

100%

﻿

﻿

5.3. Accelerated Vesting.  Except as otherwise provided in the terms of a Grant,
Participants shall become 100% vested in all amounts in their Company
Contribution Accounts upon termination of employment due to death, Disability,
Normal Retirement, or Early Retirement.

﻿

Section 6

Payment

﻿

6.1. Distribution Events Generally.  Except as otherwise provided in the terms
of a Grant, Participants generally will not be entitled to receive a
distribution of their Participant Deferral Account balances and the vested
portion of their Company Contribution Account balances until the Default Date
or, if earlier, (i) upon a specified date, as designated by the Participant in a
Plan Election with respect to Annual Deferral Amounts or as designated by the
Employer in a Grant, (ii) an Unforeseeable Emergency, or (iii) death. 

﻿

6.2. Form of Payment.  Benefits shall be paid to the Participant in the manner
set forth by the Participant in his or her Plan Election.  The Participant may
select any one of the following methods of payment from his or her Participant
Deferral Account Balance and, to the extent not otherwise set forth in the terms
of a Grant, from his or her Company Contribution Account balance:

﻿

(a)



Lump sum; or

﻿

(b)



In the event of the Participant’s Separation from Service due to Early
Retirement or Normal Retirement, annual installments for a specified number of
years, as approved by the Administrator.

﻿

In the event that a Participant does not elect a form of payment, distribution
shall be made in a lump sum.  In the event that a Participant elects to receive
annual installments, the amount of each annual payment shall be calculated by
multiplying the balance of the Participant’s Participant Deferral Account and
Company Contribution Account by a fraction.  The numerator of the fraction shall
be one, and the denominator shall be equal to the remaining number of payments
due to the Participant.  The Participant's Participant Deferral Account and
Company Contribution Account shall continue to be credited with earnings and
losses until the final installment is paid to the Participant.  Such crediting
of earnings and losses may cause each installment to differ in amount from the
other installment payments.  If a Participant has elected to receive annual
installments



-  8-  

--------------------------------------------------------------------------------

 

but incurs a Separation from Service for reasons other than Early Retirement or
Normal Retirement, or incurs an earlier distribution trigger, the Participant
(or in the event of the Participant’s death, his or her Beneficiary), shall
receive payment in the form of a lump sum.

﻿

6.3. Commencement of Payment After Separation from Service.  Except as otherwise
provided in the terms of a Grant, payment that is triggered by Separation from
Service shall commence as soon as administratively practicable, but in no event
later than 60 days, after the date of Separation from Service; provided,
however, that if the Participant’s termination occurs before the Default Date,
payment shall commence as soon as administratively practicable, but in no event
later than 60 days, after the Default Date (except as otherwise provided in
Section 6.1).  Notwithstanding anything in this Plan or in the terms of a Grant
to the contrary, if the Participant is a Specified Employee, payment that is
triggered by Separation from Service that occurs after the Default Date shall
commence as soon as administratively practicable, but in no event later than 60
days, after the date that is 6 months after the date of the Participant’s
Separation from Service, unless Separation from Service is due to death, in
which case payment generally shall be made to the Beneficiary at the time
provided under Section 6.8 of this Plan.

﻿

6.4. Commencement of In-Service Distributions.  A Participant may elect to
schedule distribution on a specified date by electing to receive distribution of
his or her Annual Deferral Amount credited to the Participant Deferral Account
for an applicable Plan Year (but not any Grant credited to the Company
Contribution Account for an applicable Plan Year), in any year that is on or
after the 3rd  anniversary of the date in which an applicable Plan Election is
effective.  Commencement of such in-service distributions shall occur on or as
soon as administratively practicable after the January 1st following the date
described above and as designated by the Participant in his or her Plan
Election, but in no event later than 60 days following such January 1st.

﻿

6.5. Modifying Payment.  With respect to Annual Deferral Amounts and Grants, the
Administrator, in its discretion, may allow a Participant to modify his or her
election as to the form of distribution of such amounts, if (1) such election
does not take effect until at least 12 months after the date on which the
election is made, (2) the first payment with respect to which such election is
made is deferred for a period of not less than 5 years from the date on which
such payment would otherwise have been made, and (3) such election is made at
least 12 months before the date that distribution of the Participant's
applicable Participant Deferral Account or Company Contribution Account balance
otherwise would have commenced. 

﻿

6.6. Precedence of Distributions and Payment Elections.  In the event that a
Participant has a Separation from Service or other event that triggers
distribution of benefits under the Plan, all amounts subject to an in-service
distribution shall be paid in accordance with the other applicable provisions of
the Plan and not in accordance with a Participant’s election to schedule payment
on a specified date.  If, however, a Participant made an election to postpone a
distribution on a scheduled date, and the Participant experiences a Separation
from Service, distribution will be made on the postponed scheduled date and not
upon Separation from Service.

﻿

6.7. Unforeseeable Emergency.  Notwithstanding any provisions in the Plan or any
Agreement to the contrary, a Participant may elect to receive a distribution
from his or her



-  9-  

--------------------------------------------------------------------------------

 

Participant Deferral Account and Company Contribution Account in conjunction
with an Unforeseeable Emergency, subject to the following conditions:

﻿

(a)



The election to receive a distribution shall be made by requesting such a
distribution in writing to the Administrator, including the amount requested and
a description of the need for the distribution;

﻿

(b)



The Administrator shall make a determination, in its sole discretion, that the
requested distribution is on account of an Unforeseeable Emergency; and

﻿

(c)



The Unforeseeable Emergency cannot be relieved (a) through reimbursement or
compensation by insurance or otherwise or (b) by liquidation of the
Participant’s assets to the extent the liquidation of such assets would not
itself cause severe financial hardship.

﻿

A payment on account of an Unforeseeable Emergency shall not be in excess of the
amount needed to relieve such Unforeseeable Emergency and shall be made in a
lump sum as soon as practicable following the date on which the Administrator
approves such payment.

﻿

6.8. Payment Upon Death.  Within 30 days after satisfactory confirmation of the
Participant's death, payment shall be made to the Participant's Beneficiary in a
lump sum.  If the Participant has not designated a Beneficiary, or if the
Beneficiary has not survived the Participant, the Participant's Account balance
shall be paid to the Participant's estate in a lump sum.

﻿

6.9. Automatic Cash-Out.  In the event a Participant’s Participant Deferral
Account balance or Company Contribution Account balance at the time distribution
begins, or following a distribution or an installment payment, is two times the
limit specified under Code Section 402(g) or less, that applicable account
balance shall be paid to the Participant or his Beneficiary in a lump sum on the
next annual installment distribution date notwithstanding any form of benefit
payment elected by the Participant.

﻿

6.10. Withholding of Taxes.  The Employer shall withhold any applicable federal,
state or local income tax from such payments due under the Plan.  The Employer
also may withhold Social Security, Medicare, and other employment taxes
necessary to comply with applicable laws.  If the Participant owes any amounts
to an Employer, the Employer may withhold such amounts from payments due under
the Plan.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





-  10-  

--------------------------------------------------------------------------------

 

Section 7

Claims Procedure

﻿

7.1. Making a Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Administrator a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan.  If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant.  All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

﻿

7.2. Administrator’s Consideration of a Claim.  The Administrator shall consider
a Claimant's claim within a reasonable time, but no later than 90 days after
receiving the claim.  If the Administrator determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90 day period.  In no event shall such extension exceed a period of 90
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Administrator expects to render the benefit determination.  The
Administrator shall notify the Claimant in writing:

﻿

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

﻿

(b)that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant's requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

﻿

(1)



the specific reason(s) for the denial of the claim, or any part of it;

﻿

(2)



specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

﻿

(3)



a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

﻿

(4)



an explanation of the claim review procedure set forth in Sections 7.3 and 7.4
below; and,

﻿

(5)



a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

﻿

7.3. Appeal of Claim.   On or before 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant's duly authorized representative) may file with the Administrator a
written request for a review of the denial of the claim.  The Claimant (or the
Claimant's duly authorized representative):





-  11-  

--------------------------------------------------------------------------------

 

﻿

(a)



may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits;

﻿

(b)



may submit written comments or other documents; and/or

﻿

(c)



may request a hearing, which the Administrator, in its sole discretion, may
grant.

﻿

7.4. Review of Claim Appeal.  The Administrator shall render its decision on
review promptly, and no later than 60 days after the Administrator receives the
Claimant’s written request for a review of the denial of the claim.  If the
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 60 day period.  In no event
shall such extension exceed a period of 60 days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Administrator expects to render
the benefit determination.  In rendering its decision, the Administrator shall
take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

﻿

(a)



specific reasons for the decision;

﻿

(b)



specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

﻿

(c)



a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

﻿

(d)



a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

﻿

7.5. Exhaustion of Remedies.  A Claimant's compliance with the foregoing
provisions of this Section 7 is a mandatory prerequisite to a Claimant's right
to commence any legal action with respect to any claim for benefits under this
Plan.

﻿

Section 8

Administration, Amendment, and Termination

﻿

The Administrator shall have the authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of the Plan and
decide or resolve any and all questions, including interpretations of the Plan,
as may arise in such administration, except as otherwise reserved to the Company
or the Committee herein.  In its discretion, the Administrator may delegate to
any division or department of the Company the discretionary authority to make



-  12-  

--------------------------------------------------------------------------------

 

decisions regarding Plan administration within limits and guidelines from time
to time established by the Administrator.  The delegated discretionary authority
shall be exercised by such division or department’s senior officer or his/her
delegate.  Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Administrator and his/her
decisions shall be treated as decisions of the Administrator.  Subject to
applicable law and the provisions of the Plan, any interpretation of the
provisions of the Plan and any decision on any matter within the discretion of
the Administrator, and made in good faith, shall be binding on all persons.

﻿

The Company reserves the right to amend or terminate the Plan when in the sole
discretion of the Committee such amendment or termination is deemed
advisable.  The Plan may be amended or terminated pursuant to a resolution or
other action taken by the Committee.  No amendment or termination of the Plan
shall adversely affect the rights of any Participant to receive vested amounts
credited to his or her Participant Deferral Account and his or her Company
Contribution Account as of the effective date of such amendment or
termination.  With respect to unvested amounts, the Company may terminate the
ability of Participants to vest in any unvested amounts in their Participant
Deferral Accounts and Company Contribution Accounts after termination of the
Plan.  Upon termination of the Plan, distributions of balances in Participant
Deferral Accounts and Company Contribution Accounts shall be made to
Participants and Beneficiaries in the manner and at the time described under the
Plan, unless the Administrators determines, in its sole discretion, that all
such amounts shall be distributed upon termination of the Plan in accordance
with the requirements under Code Section 409A.  Upon termination of the Plan, no
further deferrals shall be permitted; however, earnings, gains and losses shall
continue to be credited to Participant Deferral Account and Company Contribution
Account balances in accordance with the terms of the Plan until such account
balances are fully distributed.

﻿

Section 9

Miscellaneous

﻿

9.1 Unfunded Benefits.  If the Employer is unable to pay benefits as they become
due to a Participant, the Company shall assume the obligation to pay such
benefits.  Notwithstanding the foregoing, the right of a Participant or his or
her Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Employer and the Company, and neither the
Participant nor his Beneficiary shall have any preferred rights in or against
any amount credited to any Participant Deferral Account or Company Contribution
Account or any other assets of the Employer and the Company.  The Plan at all
times shall be considered entirely unfunded for tax purposes.  Any funds set
aside by the Employer for the purpose of meeting its obligations under the Plan,
including any amounts held by a trustee, shall continue for all purposes to be
part of the general assets of the Employer or Company and shall be available to
the Employer’s and Company’s general creditors in the event of the Employer’s or
Company’s bankruptcy or insolvency.  The Employer’s and Company’s obligation
under this Plan shall be that of an unfunded and unsecured promise to pay money
in the future.

﻿

9.2 No Right to Employment.  By participating in the Plan, the Participant
agrees that this Plan and any Grant made hereunder with the Participant are not
intended to constitute an agreement of employment and nothing contained herein
shall be construed as establishing any employment relationship with the
Employer.





-  13-  

--------------------------------------------------------------------------------

 

 

9.3 Interests Not Transferable.  No benefit payable at any time under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind; nor may
such interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or obligations or claims
against, such person.

﻿

9.4 Controlling Law.  The law of the State of Ohio, without regard to any
State’s choice of law principles, shall be controlling in all matters relating
to the Plan to the extent not preempted by federal law.

﻿

9.5 Incapacity of Recipient.  If any person entitled to a distribution under the
Plan is deemed by the Employer or Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until a
claim for such payment shall have been made by a duly appointed guardian or
other legal representative of such person, the Employer may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such
person.  Any such payment shall be the payment for the account of such person
and a complete discharge of any liability of the Employer and the Plan with
respect to the payment.

﻿

9.6 Compensation Matters.  All payments due under this Plan are compensatory in
nature, provided, however:

﻿

(a)Not Compensation Under the 401(k) Plan.  None of the payments under this Plan
shall be considered compensation for the purpose of the Rocky Brands, Inc.
401(k) Plan and Trust. To the extent contributions to the Rocky Brands, Inc.
401(k) Plan and Trust or any successor plan are required with respect to any
payments hereunder, the payment of such amounts to the Participant shall be
reduced by the full amount of the contribution made to the said Plan with
respect to the payment to the Participant hereunder; and

﻿

(b)No Bonus or Long-Term Incentive Payment.  No payments made hereunder shall be
used in the calculation of any Bonus or long-term incentive amounts due under an
Employer’s bonus or incentive compensation plan which may be in effect from time
to time for the benefit of employees in general or for the Participant in
particular.

﻿

9.7 Participating Employers.  If any affiliated or subsidiary entity wishes to
adopt the Plan as an Employer for the benefit of its employees, it shall execute
a Participation Agreement or perform any other act as required by the
Administrator.

﻿

9.8 Unclaimed Benefits.  Each Participant shall keep the Employer informed of
his or her current address and the current address of his or current designated
beneficiary.  The Employer shall not be obligated to search for the whereabouts
of any person if the location of a person is not made known to the Employer.

﻿



-  14-  

--------------------------------------------------------------------------------

 

9.9 Severability.  In the event that any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, by the Plan shall be construed as if the
illegal or invalid provision had never been inserted.

﻿

9.10 Deduction Limitation on Benefit Payments.  If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. Section 1.409A-2(b)(7)(i) and any
related guidance, payment shall be delayed as deemed necessary to ensure that
the entire amount of any distribution from this Plan is deductible.  Any amounts
for which distribution is delayed under this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.6 of this
Plan.  The delayed amounts (and any amounts credited thereon) shall be
distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).  In the event that such date
is determined to be after a Participant’s Separation from Service and the
Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg. Section
1.409A-3(i)(2) and any related guidance, the delayed payment shall not be made
before the end of the six-month period after such Participant’s Separation from
Service.

﻿

9.11 Compliance with Code Section 409A.  To the extent that rights or payments
under this Plan are subject to Code Section 409A, this Plan shall be interpreted
and administered in compliance with the conditions of Code Section 409A and any
applicable exceptions thereto.  Each payment under this Plan shall be treated as
a separate payment rather than part of a single stream of payments for purposes
of Code Section 409A.  In no event may any payment be accelerated or delayed
except as permitted under this Plan and Code Section 409A.  Any deferral or
payment election that would not comply with Code Section 409A’s requirements
shall not be effective.  To the extent that a provision of this Plan does not
comply with Code Section 409A, such provision shall be void and without
effect.  Neither the Company nor any Employer represent or warrant that this
Plan and any election comply with Code Section 409A, and each Participant
acknowledges that he or she has had the opportunity to consult with tax and
financial counsel before making elections under this Plan.

﻿





-  15-  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company hereby adopts this Plan effective as of the
Effective Date.

﻿

COMPANY:

﻿

ROCKY BRANDS, INC.

﻿

﻿

By:_________________________________

Name: _________________________________

Title:   _________________________________

﻿

Date:_________________________________

﻿

﻿



-  16-  

--------------------------------------------------------------------------------